PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ___________

                    No. 14-2996
                    ___________

                  MUSA SESAY,
                                   Petitioner

                         v.

          ATTORNEY GENERAL OF THE
          UNITED STATES OF AMERICA,
                              Respondent
      ____________________________________

       On Petition for Review of an Order of the
            Board of Immigration Appeals
               (BIA No. A094-244-759)
     Immigration Judge: Honorable Annie S. Garcy
      ____________________________________

             Argued on January 22, 2015

Before: RENDELL, SMITH, and KRAUSE, Circuit Judges

                (Filed: May 26, 2015)
                   _____________
Thomas V. Massucci, Esq. (Argued)
Suite 908
401 Broadway
New York, NY 10013
       Counsel for Petitioner

Loretta Lynch, Esq.
Thomas W. Hussey, Esq.
Jeffrey L. Menkin, Esq.    (Argued)
Benjamin Zeitlin, Esq.
United States Department of Justice
Office of Immigration Litigation, Civil Division
P.O. Box 878
Ben Franklin Station
Washington, DC 20044
       Counsel for Respondent
                        ___________

                           OPINION



KRAUSE, Circuit Judge:

        In the midst of Sierra Leone’s catastrophic civil war,
Musa Sesay was forced to provide assistance to a terrorist
group while facing regular beatings and the barrel of a gun.
He resisted when possible and escaped when he could. In
short, he was himself a victim of terrorist violence, and, to the
extent he provided any aid to the group, he did so under
duress. However, because the Board of Immigration Appeals
(“BIA”) concluded that there was no duress exception to the
bar on asylum or withholding of removal for aliens who




                               2
provide material support to terrorist groups, it found him
ineligible for relief.

       Sesay now petitions for review of the BIA’s order
denying his application for asylum and ordering him removed
from the United States, and we must decide for the first time
whether there is a duress exception to the material support
bar. While we are sympathetic to Sesay’s plight, long-
standing canons of statutory construction and the opinions of
our sister Circuits on this issue convince us that there is no
such exception. Thus, we will deny the petition for review.

 I.    Facts1

       The facts relevant here date back to early 2001, the
eleventh year of what is widely recognized as a brutal civil
war in Sierra Leone.2 Amid the humanitarian catastrophe,

       1
         We take our facts from the final order of the BIA,
and to the extent the BIA relied upon it, the Immigration
Judge’s decision. See Gonzalez-Posadas v. Att’y Gen., 781
F.3d 677, 684 n.5 (3d Cir. 2015).
       2
         As described by a contemporaneous State
Department report, the war was replete with a ghastly array of
atrocities against civilians, including the amputation of ears,
noses, hands, arms, and legs of noncombatants; the use of
rape as a terror tactic; the abduction and forced conscription
of children into service as soldiers and sexual slaves; the
massacre of fleeing civilians; and the coercion of citizens
under penalty of mutilation or death to commit atrocities
themselves. See U.S. Dep’t of State, 1999 Country Reports
on Human Rights Practices: Sierra Leone (2000), available at
http://www.state.gov/j/drl/rls/hrrpt/1999/270.htm, A.R. 228-




                               3
and at a time when a fragile peace accord had largely failed,
Sesay lived with his family in the country’s capital, Freetown.
One night in early 2001, three rebels from the Revolutionary
United Front (“RUF”) forcibly entered Sesay’s home and
demanded he join the RUF. When he refused, and while his
parents pleaded for his safety, the rebels blindfolded him and
took him away. Upon arriving at a windowless room, the
rebels again demanded he join the RUF, again beat him when
he said no, and imprisoned him. Over approximately the next
month, the rebels periodically asked whether he was ready to
join the RUF. Each time, he refused. And each time, they
beat him in response.

       After about one month of imprisonment, the rebels
moved Sesay to a RUF encampment where he witnessed
some captives being executed and saw others with missing
body parts. While there, the rebels tried to train him to use a
machine gun. Again, he refused. Because Sesay was
untrained in weaponry, the rebels forced him instead to
provide menial assistance. Specifically, on approximately
five occasions, he entered the Sierra Leone jungle with the
rebels during active fighting. RUF trucks, however, had
trouble traversing the jungle terrain. As a result, the rebels
forced Sesay and others to carry their weapons, ammunition,
drinking water, and food, and to load and unload these


29, 233, 240. By the time the eleven-year-long war ended in
2002, as many as two million citizens were displaced. See
Mohammed Fofana, Sierra Leone: Political Rivalry Spills
over into Street Violence, Inter Press Service, August 18,
2008, A.R. 318.




                               4
provisions from the trucks. Sesay complied under
supervision of an armed guard.

        After about one month in the encampment, Sesay used
the chaos of war to his advantage. When Guinean aircraft
approached the encampment, frightening the rebels, Sesay
escaped, fleeing to neighboring Guinea, and eventually,
Gambia. In May 2001, he entered the United States and soon
thereafter applied for asylum. Except for a permitted trip to
visit his ill mother, he has been in the United States ever
since. In December 2009, he was served with a Notice to
Appear, and proceedings before an Immigration Judge (“IJ”)
followed.

II.    Legal Standards and Procedural History

        Under the Immigration and Nationality Act (“INA”),
an alien seeking asylum must demonstrate either (i) proof of
past persecution, or (ii) a well-founded fear of future
persecution in his home country “on account of race, religion,
nationality, membership in a particular social group, or
political opinion.” 8 U.S.C. § 1101(a)(42); see Camara v.
Att’y Gen., 580 F.3d 196, 201-02 (3d Cir. 2009). “Although
these two roads to asylum are doctrinally distinct from one
another, they intersect.” Camara, 580 F.3d at 202.
Specifically, a well-founded fear of future persecution,
without more, entitles an applicant to asylum. Id. But a
“demonstration of past persecution can be rebutted by the
government if the government ‘establishes by a
preponderance of the evidence that the applicant could
reasonably avoid persecution by relocating to another part of
his or her country or that conditions in the applicant’s country
have changed so as to make his or her fear no longer




                               5
reasonable.’” Id. (quoting Abdulrahman v. Ashcroft, 330 F.3d
587, 592 n.3 (3d Cir. 2003)).

        An application for withholding of removal is reviewed
under a more stringent standard. In that case, an alien “must
establish a clear probability, that is, that it is more likely than
not that [his] life or freedom would be threatened if returned
to [his] country” because of his protected class. Kaita v. Att’y
Gen., 522 F.3d 288, 296 (3d Cir. 2008) (internal quotation
marks omitted).

        Regardless of whether an alien demonstrates he is
eligible for relief, he will be deemed inadmissible and
ineligible for asylum or withholding of removal if he has
engaged in terrorist activities, including the provision of
material support for terrorist groups. 8 U.S.C. §§
1158(b)(2)(A)(v), 1182(a)(3)(B)(i)(I), 1231(b)(3)(B),
1227(a)(4)(B).

                  A. Decision of the Immigration Judge

        After conducting a hearing and considering evidence,
the IJ found Sesay credible and concluded that he was a
victim of past persecution on account of his membership in a
particular social group, i.e., those who vocally opposed forced
conscription into the RUF. As a result, he was entitled to a
rebuttable presumption of future persecution. See Camara,
580 F.3d at 202. The IJ found, however, that the Government
rebutted this presumption by demonstrating that in the years
since Sesay fled, the RUF disbanded, and reconciliation in
Sierra Leone generally has been successful. Accordingly,
with the presumption of future persecution rebutted, the IJ
found Sesay ineligible for asylum or withholding of removal.




                                 6
        In the alternative, the IJ also found Sesay ineligible for
asylum and withholding of removal because he provided
material support to the RUF, the same group that beat him,
imprisoned him, and forced him to provide menial labor
under threat of death. To reach this determination, the IJ
found that the RUF was an unclassified, or Tier III, terrorist
organization.3 Then, citing our holdings in McAllister v.
Attorney General, 444 F.3d 178 (3d Cir. 2006), and Singh-
Kaur v. Ashcroft, 385 F.3d 293 (3d Cir. 2004), the IJ found
that Sesay’s carrying of weapons, ammunition, food, and
water for the RUF constituted material support. Finally, the
IJ conducted a statutory analysis of the INA and concluded
that it does not contain a duress exception to the material
support bar. The fact that Sesay’s actions were involuntary,
the IJ found, was irrelevant.

                  B. Proceedings before the BIA

       In a single-member, non-precedential opinion, the BIA
affirmed the IJ’s decision and dismissed Sesay’s appeal. The

       3
         A Tier III terrorist organization is defined as a “group
of two or more individuals, whether organized or not, which
engages in, or has a subgroup which engages in, [terrorist
activities.]” 8 U.S.C. § 1182(a)(3)(B)(vi)(III). The parties
agree that the RUF was a Tier III terrorist organization during
the relevant time period and that Sesay understood this for
purposes of the Act. After Sesay left Sierra Leone, the RUF
was designated as a Tier II terrorist organization. See
Designation of 39 “Terrorist Organizations” Under the
“PATRIOT USA Act,” 66 Fed. Reg. 63620-01 (Dec. 7,
2001). The distinction between these two categories is not
material to our disposition here.




                                7
BIA did not consider whether Sesay had a well-founded fear
of future persecution. Instead, it agreed with the IJ that
Sesay’s actions constituted material support for terrorism and
that there was no duress exception.

        Sesay now petitions for review of the BIA decision.
The parties agree that two issues are presented: whether the
record supports that Sesay provided material support for
terrorism, and if so, whether there is a duress exception to the
material support bar.

III.   Jurisdiction and Standard of Review

       We have jurisdiction to review final orders of the BIA
pursuant to 8 U.S.C. § 1252. Where, as here, the BIA
“relie[d] on an IJ’s legal conclusions and findings of fact, we
review the IJ’s decision and the Board’s decision.” Gonzalez-
Posadas, 781 F.3d at 684 n.5. In doing so, we “accept factual
findings if supported by substantial evidence,” a deferential
standard under which we “uphold the agency’s determination
unless the evidence would compel any reasonable fact finder
to reach a contrary result.” Id.4


       4
         The BIA adopted, or at minimum, expressed no
disagreement, with the IJ’s determination that Sesay was
credible. “As a practical matter, therefore, we must proceed
as if [Sesay’s] testimony were credible and determine
whether the BIA’s decision is supported by substantial
evidence in the face of his assumed (but not determined)
credibility.” Kayembe v. Ashcroft, 334 F.3d 231, 235 (3d Cir.
2003). Regardless, Sesay’s unchallenged credibility is not
significant to the disposition of our case. See id.




                               8
       We review the BIA’s legal determinations de novo,
ordinarily subject to the principles of deference set forth in
Chevron, U.S.A., Inc. v. Natural Resources Defense Council,
Inc., 467 U.S. 837, 843-45 (1984). Kaplun v. Att’y Gen., 602
F.3d 260, 265 (3d Cir. 2010). We do not, however, give
Chevron deference to unpublished, single-member BIA
decisions such as the one here. Mahn v. Att’y Gen., 767 F.3d
170, 173 (3d Cir. 2014). At most, we treat those decisions as
persuasive authority. Id. (citing Skidmore v. Swift & Co., 323
U.S. 134, 140 (1944)).

IV.    Discussion

                  A. The Material Support Bar

          The INA prevents an alien from receiving a grant of
asylum or withholding of removal if that alien has engaged in,
is engaged in, or is likely to engage in terrorism. “The INA
defines [these terms] broadly.” Haile v. Holder, 658 F.3d
1122, 1126 (9th Cir. 2011). Engaging in terrorist activities,
for example, includes “commit[ting] an act that the actor
knows, or reasonably should know, affords material support .
. . . to a terrorist organization . . . or to any member of such an
organization, unless the actor can demonstrate by clear and
convincing evidence that the actor did not know, and should
not reasonably have known, that the organization was a
terrorist organization.” 8 U.S.C. § 1182(a)(3)(B)(iv)(VI).

       We first considered the meaning of material support in
Singh-Kaur. 385 F.3d at 298-301. There, the asylum
applicant, Singh-Kaur, was a member of a Sikh separatist
group in India that was “fighting the Indian government,” for
which he provided food and set up tents at the group’s
religious meetings. Id. at 296, 299-301. We concluded that




                                9
Singh-Kaur’s actions, even if non-violent and tangential to
any specific terrorist acts, were sufficient to count as material
support and thus to render him ineligible for a grant of
asylum. Id. at 300-01. It was enough, we held, that he
provided general support to a group that had terrorist aims.
Id. at 301.5

        Since Singh-Kaur, the BIA and Courts of Appeals
have repeatedly upheld findings that an alien’s support was
material, even if it was relatively low-level. See Bojnoordi v.
Holder, 757 F.3d 1075, 1078 (9th Cir. 2014) (upholding
finding of material support because the alien “passed out
flyers, wrote articles, and trained [a terrorist group’s]

       5
          The Supreme Court has taken a similarly expansive
view of what constitutes material support in the context of the
criminal statute banning material support, stating that
“[m]aterial support meant to promote peaceable, lawful
conduct can further terrorism by foreign groups in multiple
ways.” Holder v. Humanitarian Law Project, 561 U.S. 1, 30
(2010) (internal quotation marks, alteration, and citation
omitted); id. at 36 (“At bottom, plaintiffs simply disagree
with the considered judgment of Congress and the Executive
that providing material support to a designated foreign
terrorist organization—even seemingly benign support—
bolsters the terrorist activities of that organization. That
judgment, however, is entitled to significant weight, and we
have persuasive evidence before us to sustain it.”); see also
McAllister, 444 F.3d at 187 (observing that “the INA’s
definition of ‘terrorist activity’ certainly encompasses more
conduct than our society, and perhaps even Congress, has
come to associate with traditional acts of terrorism, e.g., car
bombs and assassinations”).




                               10
members on the use of guns in the mountains outside Tehran,
knowing that this training would further [the terrorist group’s]
goals”); Viegas v. Holder, 699 F.3d 798, 803 (4th Cir. 2012)
(upholding finding of material support because the alien “paid
dues and hung posters” for a terrorist group); Barahona v.
Holder, 691 F.3d 349, 351-52, 356 (4th Cir. 2012) (upholding
finding of material support because the alien, under threat,
allowed terrorists to use his kitchen, gave them directions
through the jungle, and occasionally allowed them to stay
overnight); Haile, 658 F.3d at 1129 (upholding finding of
material support because the alien collected funds, passed
along secret documents and supplied the terrorist organization
with sugar, shoes, and cigarettes); Hussain v. Mukasey, 518
F.3d 534, 538 (7th Cir. 2008) (upholding finding of material
support because the alien recruited and solicited funds for a
terrorist group); In Re S-K-, 23 I. & N. Dec. 936, 945-46 (BIA
2006) (upholding finding of material support because the
alien contributed a total of 1,100 Singapore dollars to a
terrorist group).

       In the face of this case law, Sesay struggles to explain
why his actions do not qualify as material support. His
argument seems to be that the support he provided was so
small in size that it was not “material,” pursuant to the plain
meaning of that word. See, e.g., Black’s Law Dictionary
1124 (10th ed. 2014) (defining material as “[h]aving some
logical connection with the consequential facts” and “[o]f
such a nature that knowledge of the item would affect a
person’s decision-making; significant; essential”).

        The BIA and Courts of Appeals have not squarely
addressed whether a de minimis exception exists in the
statute, although the BIA has held in a well-reasoned, not
precedential opinion that assistance must be more than de




                              11
minimis in order to give “material” some independent effect.
See In Re: * * *, 2009 WL 9133770, at *2 (BIA July 10,
2009) (observing that even if the items taken from the alien,
including “one packed lunch and the equivalent of about $4
U.S. dollars, which the terrorists expressly stated would be
used to buy beer,” constituted “‘support’ for the terrorists, it
cannot be said to be material”). We too, have held that
“material” must be ascribed some meaning. See Singh-Kaur,
385 F.3d at 298 (examining Black’s Law Dictionary
definition of the word).

        We need not define the outer boundaries of materiality
today, however, because we conclude that Sesay’s actions
exceeded a de minimis threshold. That is, if providing food
and setting up tents at religious meetings constituted material
support in Singh-Kaur, 385 F.3d at 298-301, then so too does
carrying weapons and ammunition for a terrorist group during
a brutally violent conflict. Accordingly, the IJ and the BIA
were correct to find that Sesay provided material support to a
terrorist organization.

                  B. A Duress Exception to the Material
                     Support Bar

        Sesay did not voluntarily provide material support to a
terrorist group. To the contrary, he did so while being
regularly assaulted and under the threat of death or severe
bodily harm. Thus, we must grapple with an issue that our
Circuit has yet to address: whether involuntary material
support, even when provided under threat of death, bars an
alien from receiving asylum or withholding of removal. We
conclude that it does.




                               12
        We begin with the plain text of the statute, which does
not provide for a duress exception to the material support bar.
See 8 U.S.C. § 1182(a)(3)(B)(iv)(VI) (stating that an alien is
inadmissible if he “commit[s] an act that [he] knows, or
reasonably should know, affords material support” to a
terrorist organization). In isolation, statutory silence may not
be conclusive. See Negusie v. Holder, 555 U.S. 511, 518
(2009). The silence here, however, speaks volumes, given the
express exception to the material support bar for aliens who
“demonstrate by clear and convincing evidence that [they] did
not know, and should not reasonably have known, that the
organization was a terrorist organization.” 8 U.S.C.
§ 1182(a)(3)(B)(iv)(VI)(dd). Thus, we agree with the
observation of the Ninth Circuit in addressing this issue:
“That Congress included this express [knowledge] exception
within the provision is some indication that it would have
likewise expressly excepted involuntary support if it intended
to do so.” Annachamy v. Holder, 733 F.3d 254, 260 (9th Cir.
2013), overruled on other grounds by Abdisalan v. Holder,
774 F.3d 517 (9th Cir. 2014).

        Moreover, a neighboring subsection of the statute
contains an exception precisely for involuntariness. That
subsection, the so-called “totalitarian bar,” renders
inadmissible any alien who “has been a member of or
affiliated with the Communist or any other totalitarian party
(or subdivision or affiliate thereof), domestic or foreign,” but
expressly excepts an alien who demonstrates “that the
membership or affiliation is or was involuntary.” 8 U.S.C §
1182(a)(3)(D)(i)-(ii); see also Alturo v. Att’y Gen., 716 F.3d
1310, 1314 (11th Cir. 2013) (observing that the lack of duress
exception “stands in marked contrast to a neighboring
provision in the INA that includes an explicit involuntariness




                              13
exception for aliens who have been affiliated with a
totalitarian party”); Annachamy, 733 F.3d at 261 (same).
Thus, the omission of such an exception in §
1182(a)(3)(B)(iv)(VI) is telling, for “the Supreme Court [has]
observed that ‘[w]here Congress includes particular language
in one section of a statute but omits it from another, it is
generally presumed that Congress acts intentionally and
purposely in the disparate inclusion or exclusion.’” Shalom
Pentecostal Church v. Acting Sec’y U.S. Dep’t of Homeland
Sec., 783 F.3d 156, 165 (3d Cir. 2015) (quoting Russello v.
United States, 464 U.S. 16, 23 (1983)).6

         Subsequent events also throw Congress’s intent into
sharp relief. In 2005, Congress amended the INA to grant the
Secretaries of State and Homeland Security the “sole
unreviewable discretion” to waive the material support bar’s
restrictions in limited circumstances. Emergency
Supplemental Appropriations Act for Defense, the Global
War on Terror, and Tsunami Relief, 2005, Pub. L. No. 109-
13, § 104, 119 Stat. 231, 309. Pursuant to this authority, the
Secretary of Homeland Security announced that the material
support bar could be waived for aliens who provided material
support under duress, pursuant to a number of different
factors. See Exercise of Authority Under Section

      6
          And while the canon is arguably less applicable,
given that the material support bar and the totalitarian bar
were enacted by different Congresses, see Singh-Kaur, 385
F.3d at 299, it is telling that Congress “updated the
totalitarian party membership provision in the same
legislation in which it created the material support bar.”
Annachamy, 733 F.3d at 261 n.7 (9th Cir. 2013) (citing H.R.
Conf. Rep. No. 101-955, 1990 WL 201613, at § 601).




                              14
212(d)(3)(B)(i) of the Immigration and Nationality Act, 72
Fed. Reg. 26138-02 (May 8, 2007) (announcing waiver
scheme for Tier I and II terrorist groups); Exercise of
Authority Under Section 212(d)(3)(B)(i) of the Immigration
and Nationality Act, 72 Fed. Reg. 9958–01 (Mar. 6, 2007)
(announcing waiver scheme for Tier III terrorist groups).

        Congress reacted quickly to those regulations. First, it
expanded the Secretaries’ ability to grant waivers,
“permit[ting] the Secretar[ies] to waive almost all of the
terrorism-related bars,” Annachamy, 733 F.3d at 263 n.10, but
not extending that power to waivers for aliens who
“voluntarily and knowingly” were members of Tier I or Tier
II organizations or who “voluntarily and knowingly” provided
support to those same organizations. 7 See Consolidated
Appropriations Act, 2008, Pub. L. No. 110-161, § 691(a), 121
Stat. 1844. Second, it created a mechanism for the Secretary
of Homeland Security to report to Congress on the number of

       7
         Sesay did not apply for a waiver early on for a reason
that gives us considerable pause. As the Government
acknowledged at argument, almost ten years after Congress
granted the Executive Branch the power to grant waivers,
there remains no published process for requesting one,
although as represented by government counsel, numerous
requests have been granted through ad hoc submissions to
counsel for the Department of Homeland Security. See also
Ay, 743 F.3d at 321 (“At oral argument in the case at bar . . .
the Government was unable to identify any published process
for seeking such a waiver.”). After argument, Sesay’s
counsel did request a waiver through a letter to opposing
counsel, but, as he subsequently informed the Court, the
request was denied.




                              15
persons subject to removal for providing material support
under duress.8 See id. at § 691(e).

        Given that the 2007 Amendments discussed duress
waivers and voluntariness, and required reporting on persons
removed for having provided material support under duress,
Congress clearly legislated on the premise that the material
support bar otherwise applied to support given under duress.
See Kaymark v. Bank of Am., N.A., 783 F.3d 168, 176-77 (3d
Cir. 2015) (observing that subsequent Congressional
amendments to a statute provide insight on Congressional
intent to the statute generally); Annachamy, 733 F.3d at 262
n.8 (“Although the waiver provision was not enacted until 15
years after the creation of the material support bar, the waiver
provision is still relevant in determining the earlier
congressional intent.”). To read the statute in any other way
would make Congress’s reporting requirement meaningless
and would contravene unambiguous legislative intent.

        In sum, Congress has “delegat[ed] to the Secretary the
sole authority to waive the applicability of terrorist-related
bars, . . . has paid specific attention to duress waivers,” and
“has appreciated the distinction between voluntary and


       8
          In recent years, the Secretaries of State and
Homeland Security have continued to expand the categories
of activities eligible for waiver. See Exercise of Authority
Under Section 212(d)(3)(B)(i) of the Immigration and
Nationality Act, 79 Fed. Reg. 6914-01 (Feb. 5, 2014)
(creating waiver authority for aliens who provided “limited
material support” under “substantial pressure that does not
rise to the level of duress”).




                               16
involuntary conduct.” Annachamy, 733 F.3d at 263-64.9
Thus, absent a waiver from the Executive Branch, the INA
precludes asylum or withholding of removal for any alien
who provided material support, voluntarily or involuntarily.

                             ***

        We recognize the harsh consequence of our holding,
but it is compelled by policy decisions that reside with
Congress and the Executive Branch. See Humanitarian Law
Project, 561 U.S. at 33-34 (stating that the Judiciary must
often defer to Congress when considering legislation dealing
with the “sensitive and weighty interests of national security

       9
         Our conclusion is squarely in line with the Fourth
Circuit, Barahona, 691 F.3d at 353-56, the Ninth Circuit,
Annachamy, 733 F.3d at 260-66, and the Eleventh Circuit,
Alturo, 716 F.3d at 1314. The only court to have veered
somewhat from this path is the Second Circuit, which did not
reach a conclusion on the issue and instead remanded to the
BIA to issue a precedential decision on the matter. Ay v.
Holder, 743 F.3d 317, 320-21 (2d Cir. 2014). In a series of
not precedential opinions following Ay, the Second Circuit
has continued to remand for the same reason. See Gurung v.
Holder, 591 F. App’x 16, 18 (2d Cir. 2014); Hernandez v.
Holder, 579 F. App’x 12, 15 (2d Cir. 2014); Ayvaz v. Holder,
564 F. App’x 625, 628 (2d Cir. 2014). We decline to take the
Second Circuit’s approach, for while we accord Chevron
deference to the BIA’s interpretations of ambiguity in the
INA, Abdulai v. Ashcroft, 239 F.3d 542, 551 (3d Cir. 2001),
we have no need to await a precedential decision from the
BIA when the issue is one of unambiguous statutory
interpretation.




                              17
and foreign affairs”). Accordingly, we join with our sister
Courts of Appeals and conclude that the material support bar
does not distinguish between voluntary and involuntary
support. The BIA correctly held that Sesay is ineligible for
asylum or withholding of removal for having provided
material support to a terrorist group, and his petition for
review therefore will be denied.




                             18